—Order of disposition, Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered on or about March 16, 1998, terminating respondent’s parental rights to the subject child upon a finding of neglect, and transferring the child’s guardianship and custody to the Commissioner of Social Services and petitioner agency for the purposes of adoption, unanimously affirmed, without costs.
In a Family Court proceeding which has inexplicitly taken nine years of an innocent young child’s life to bring to this point, the finding of permanent neglect is supported by clear and convincing evidence of infrequent visits by respondent with the child despite diligent efforts by the agency to schedule and encourage frequent visits, and of respondent’s failure to undergo a drug screen and complete a parenting skills course despite referrals by the agency (Social Services Law § 384-b [7] [a], [b]; see, Matter of Brooke Louise H., 158 AD2d 425). The finding that termination of respondent’s parental rights is in the child’s best interests is supported by evidence of a positive relationship between the child and his foster family, and by respondent’s repeated failure to attend scheduled hearings and *315stay in. contact with his attorney, and continuing failure to regularly visit the child. Concur—Buckley, J.P., Rosenberger, Lerner, Rubin and Marlow, JJ.